DETAILED ACTION
	The following action is in response to the election filed for application 127/172,205 on September 27, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2022.

Drawings
The drawings were received on September 27, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li ‘712.  With regard to claim 1, Li teaches a control system for a vehicle having at least two torque devices (Engine and Motor) each of which applies a torque to a predetermined rotary member (wheel), comprising: a controller that controls a synthesized torque of the torques generated by the torque devices to adjust a speed of the predetermined rotary member (vehicle speed) to a target speed (vehicle cruise speed), wherein the controller is configured to calculate a target amount of change in the synthesized torque (target torque; step 202) required to reduce a difference between an actual speed (current speed) and the target speed of the predetermined rotary member (cruise speed), calculate an amount of change in the torque applied to the predetermined rotary member by one of the torque devices (step 2031; calculates the engine torque first based on the mixing ratio and difference between current and target speed), in accordance with operating conditions of the torque devices when reducing the difference between the actual speed and the target speed of the predetermined rotary member, and calculate an amount of change in the torque applied to the predetermined rotary member by another one of the torque devices (S2032; calculates motor torque based on the target wheel torque and the target engine torque), based on the target amount of change in the synthesized torque and the amount of change in the torque applied to the predetermined rotary member by said one of the torque devices.  

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the control system as claimed, and particularly wherein the controller is further configured to select the motor as said one of the torque devices and select the engine as said another one of the torque devices, if a response of the torque of the motor is faster than a response of the torque of the engine, and select the engine as said one of the torque devices and select the motor as said another one of the torque devices, if the response of the torque of the engine is faster than the response of the torque of the motor, and including the remaining structure and controls of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichimoto ‘940 has been cited to show a similar control system comprising a synthesized torque Tr* to reduce the difference between a current speed and a target engine speed Ne*, wherein a first torque device target torque is calculated Tm1* and a second torque device target torque Tm2* is calculated based on the synthesized torque Tr* and the first torque device target torque Tm1*.
Park ‘625 has been cited to show a similar control system comprising a synthesized torque TOUT to reduce the difference between a current speed and a target engine speed S30, wherein a first torque device target torque is calculated TMG1 and a second torque device target torque TMG2_final is calculated based on the synthesized torque TOUT and the first torque device target torque TMG1.
Johri ‘414 has been cited to show a similar control system to reduce the difference between a current speed weng_act and a target engine speed weng_des, wherein a first torque device target torque is calculated teng_des and a second torque device target torque tisg_des is calculated based the speed differential and a moment of inertia 208.
Kim ‘909 has been cited to show a similar control system comprising a synthesized torque S18 to reduce the difference between a current speed and a target engine speed S16, wherein a first torque device target torque is calculated S22 and a second torque device target torque S36 is calculated based on the synthesized torque and the first torque device target torque.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 25, 2022